Citation Nr: 1518045	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  05-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The appellant, the Veteran's surviving spouse, appealed that decision, and the case was referred to the Board for appellate review. 

The Board remanded the case for further development in May 2007.  That development was completed, and the case was returned to the Board for appellate review. 

In May 2010, the Board issued a decision denying the entitlement to service connection for the cause of the Veteran's death.   The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2010 Order, the Court vacated the May 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In April 2011, the Board remanded the case for development dictated by the Court.  The case has been returned to the Board for review.  Unfortunately, the development requested by the Board in the remand were not completed.  Therefore, the appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the April 2011 remand, the Board requested that the RO obtain unit records, including morning reports, to verify whether the Veteran served on Johnston Island and participated in Operation DOMINIC from April 25, 1962, to December 31, 1962; specifically, records from the spring and summer of 1962 for the 1958th Communications Squadron, Andersen Air Force Base in Guam, as well as for Headquarters, 1957th Communications Group at Hickman Air Force Base in Hawaii.  The RO attempted to obtain morning reports by submitting a request through the Personnel Information Exchange System (PIES) in April 2013.  In a July 2014 response, it was noted that a review of the records did not reveal any remarks pertaining to atmospheric testing.  Significantly, the RO did not obtain the morning reports or give any reason why these reports could not be made part of the record.  Therefore, further action is required.  

Additional development is also required to verify whether the Veteran may have
been exposed to herbicides while serving in Guam.  

Finally, a Passenger Reservation shows that the Veteran was scheduled on flight 521 departing (Hickam Air Force Base) (Honolulu International Airport) on March 27, 1962 at 1745 hours.  It would be worthwhile to attempt to obtain flight logs recording the destination of the flight corresponding to the flight number identified on the Veteran's Passenger Reservation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain unit records, including morning reports, to verify whether the Veteran served on Johnston Island and participated in Operation DOMINIC from April 25, 1962, to December 31, 1962.  A specific search should be conducted for the spring and summer of 1962 for the 1958th Communications Squadron, Andersen Air Force Base in Guam, as well as for Headquarters, 1957th Communications Group at Hickman Air Force Base in Hawaii.  Copies of the records should then be associated with the claims folder.  

2.  Verify whether the Veteran may have been exposed to herbicides while serving in Guam from April 1961 to October 1962.

3.  A Passenger Reservation shows that the Veteran was scheduled on flight 521 departing (Hickam Air Force Base) (Honolulu International Airport) on March 27, 1962 at 1745 hours.  Make arrangements to obtain flight logs, flight manifests, and/or general flight routes recording the destination of the flight corresponding to the flight number identified on the Veteran's Passenger Reservation.  

4.  Efforts should be undertaken to ensure that the Veteran's complete service personnel and administrative files have been obtained, to include all orders, amendments to orders, and travel reservation documentation.

5.  Finally, when the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

